DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 6/11/2021 is acknowledged.  Claims1-10 are elected and will be examined.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2021.

	
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  output end of the first light guide being larger than an input end of the second light guide of Claim 9 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oohashi et al. (WO 2013/179961; please see attached translation for reference to pages).
With regards to Claim 1, Oohashi et al. discloses an illumination device comprising: a laser light source [61] emitting laser light (see middle and bottom of page 9 and Figure 14); a wavelength converter [36] converting the laser light to converted light of a different wavelength (see bottom of page 4 and Figure 14); a first light guide [64] mixing the converted light while guiding (see top half of page 10 and Figure 14; the narrow band light emitted by the laser light source [61] will substantially be mixed with the excited fluorescence from the wavelength converter [36] within the mirrored first light guide [64]); and a second light guide [41] guiding the converted light mixed by the first light guide [64] (see bottom of page 5 and middle of page 10 and Figure 14).

With regards to Claim 2, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. further discloses in the wavelength converter [36], a light-emission surface from which the converted light is emitted is a surface other than an incident surface that the laser light enters (see top half of page 10 and Figure 14; the wavelength converter [36] emits converted light at a side opposite the side on which the laser light is incident, and is directed through the first light guide [64] to second light guide [41]).

With regards to Claim 4, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. further discloses the first light guide [64] is either a glass rod or a mirror rod (see top half of page 10 and Figure 14; the first light guide [64] is substantially at least a mirror rod). 

With regards to Claim 5, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. further discloses the first light guide [64] is disposed between the wavelength converter [36] and the second light guide [41] (see Figure 14).

With regards to Claim 6, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. further discloses the second light guide [41] is an optical fiber bundle (see bottom of page 10 and Figures 10 and 14).

With regards to Claim 10, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. further discloses the first light guide [64] is fixed to maintain a constant distance between the wavelength converter [36] and an input end to which the converted light from the wavelength converter [36] is applied (see bottom half of page 9 and Figure 14; the first light guide [64] is substantially attached to the portion [62] housing the phosphor [36], thereby being substantially fixed to maintain the constant distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oohashi et al. (WO 2013179961; please see attached translation for reference to pages) in view of Sorg et al. (US 2015/0062955).
With regards to Claim 3, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 2. 
Oohashi et al. does not disclose the wavelength converter comprises a translucent plate and a phosphor formed on a front surface of the plate, and the laser light is applied to the phosphor from a rear surface of the plate, and the converted light is emitted on a front surface side of the plate from the phosphor.
Sorg et al. teaches the wavelength converter comprises a translucent plate [320] and a phosphor [321] formed on a front surface of the plate [320] (see paragraph 41 and Figure 3), and the laser light is applied to the phosphor [321] from a rear surface of the plate [320], and the converted light is emitted on a front surface side of the plate [320] from the phosphor [321] (see paragraphs 41 and 43 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelength converter of Oohashi et al. to include a translucent plate and a phosphor formed on a front surface of the plate, and the laser light is applied to the phosphor from a rear surface of the plate, and the converted light is emitted on a front surface side of the plate from the phosphor as taught by Sorg et al.  One would have been motivated to do so in order to require minimal materials with having high thermal conductivity (see Sorg et al. paragraph 17).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi et al. (WO 2013179961; please see attached translation for reference to pages) in view of Cassarly et al. (US 2007/0024971).
With regards to Claim 7, Oohashi et al. discloses the illumination device as discussed above with regards to Claim 1. 
Oohashi et al. does not disclose a cross-sectional shape of a light-guiding portion of the first light guide is a polygon with 10 or less vertexes.
Cassarly et al. teaches a cross-sectional shape of a light-guiding portion of the first light guide (see paragraph 156) is a polygon with 10 or less vertexes (see paragraphs 150 and 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of the light-guiding portion of the first light guide of Oohashi et al. to include a polygon with 10 or less vertexes as taught by Cassarly et al.  One would have been motivated to do so in order to provide a substantially uniform illuminance distribution (see Cassarly et al. paragraph 150).

With regards to Claim 8, Oohashi et al. discloses the illumination device utilizing the first light guide for guiding the laser light as discussed above with regards to Claim 1. 
Oohashi et al. does not disclose a cross-sectional shape of a light guiding portion of the first light guide is a rectangle, and an aspect ratio between a square root of a cross-sectional area of the light-guiding portion and a length of the first light guide along an optical axis is 2 or higher.
Cassarly et al. teaches a cross-sectional shape of a light guiding portion of the first light guide is a rectangle (see paragraph 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of the light-guiding portion of the first light guide of Oohashi et al. to include a rectangle as taught by Cassarly et al.  One would have been motivated to do so in order to provide a substantially uniform illuminance distribution (see Cassarly et al. paragraph 150).
Cassarly et al. does not explicitly disclose an aspect ratio between a square root of a cross-sectional area of the light-guiding portion and a length of the first light guide along an optical axis is 2 or higher.  However, Cassarly et al. does disclose utilizing shorter length light guide for mixing light degrade in performance (see Cassarly et al. paragraph 152), and the length-to-width ratio is about 11:1 or less (see Cassarly et al. paragraph 162).  Therefore, one of ordinary skill in the art would be able to utilize an aspect ratio between a square root of a cross-sectional area of the light-guiding portion and a length of the first light guide along an optical axis is 2 or higher in order to achieve a sufficient performance of the light guide for mixing light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspect ratio between a square root of a cross-sectional area of the light-guiding portion and a length of the first light guide along an optical axis of Oohashi et al. and Cassarly et al. to be 2 or higher.  One would have been motivated to do so in order to provide a sufficient performance of the light guide for mixing light (see Cassarly et al. paragraph 162).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 9, the prior art of record fails to disclose or fairly suggest an output end of the first light guide is larger than an input end of the second light guide, in combination with the limitations recited in Claim 1 from which Claim 9 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Kinoshita (WO 2013140484), which discloses at least a light illumination device including a laser light source, first light guide, and second light guide, and a wavelength converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875